June 20, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                     WILBURT DWAINE CASH, Appellant

NO. 14-12-00718-CR                          V.
NO. 14-12-00719-CR
NO. 14-12-00728-CR
                       THE STATE OF TEXAS, Appellee
                     ________________________________

       Cause No. 14-12-00718-CR was heard on the transcript of the record of the
court below. Having considered the record, this Court holds that there was no error
in the judgment. The Court orders the judgment in Cause No. 14-12-00718-CR
AFFIRMED.
       Cause Nos. 14-12-00719-CR and 14-12-00728-CR were heard on the
transcript of the record of the court below. The record indicates that the appeals
should be DISMISSED. The Court orders the appeals in Cause Nos. 14-12-00719-
CR and 14-12-00728-CR DISMISSED in accordance with its opinion.
      We further order this decision certified below for observance.